Exhibit 10.3

Name: No. of Options: ________________

Fuel Systems Solutions, inc.

NONQUALIFIED STOCK OPTION AGREEMENT



This NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made this ______
day of [__________], 20[_] (the "Award Date") between Fuel Systems Solutions,
Inc., a Delaware corporation (the "Company") and [__________] (the
"Participant"). Capitalized terms used in this Agreement but not defined upon
their first usage shall have the meanings ascribed to them in the Company's 2011
Stock Option Plan, as it may be amended from time to time (the "Plan").

Grant of Option

. The Company hereby grants to the Participant the right and option (the
"Option") to purchase _____ shares of the Company's common stock, $0.001 par
value (the "Shares") at a price of $________ per share (the "Exercise Price")
pursuant to the Plan, subject to the terms and conditions of the Plan and this
Agreement. The Option shall expire on ______________________ (the "Expiration
Date"), provided this Option shall be null and void if the Plan is not approved
by the requisite shareholder vote at the Company's 2012 annual meeting of
shareholders.



Type of Option

. This Option will
not
be treated by the Company as an "incentive stock option" as defined in Section
422 of the Internal Revenue Code of 1986, as amended.



Incorporation by Reference of the Plan

. The Plan is hereby incorporated by reference into this Agreement. The
Participant hereby acknowledges receipt of a copy of the Plan and represents and
warrants to the Company that the Participant has read and understands the terms
and conditions of the Plan. The execution of this Agreement by the Participant
constitutes the Participant's acceptance of and agreement to the terms and
conditions of the Plan and this Agreement.



Vesting of Option

. Unless the Committee provides for earlier vesting, the Option shall vest in
accordance with the following schedule:





Percentage of Options

 

Scheduled Vesting Date

           





Exercise

. The Participant may exercise some or all of the Option by delivering to the
Company a completed notice of exercise, in the form attached to this Agreement,
together with payment in full of the aggregate Exercise Price, provided that no
portion of the Option may be exercised by the Participant prior to approval of
the Plan by the Company's shareholders.



Form of Payment

. Payment of the aggregate Exercise Price may be made in one of the following
methods:



(a) personal check;

(b) an election to exercise this Option by means of a "cashless exercise"
through an arrangement approved in advance in writing by the Compensation
Committee of the Company;

(c) shares of the Company's common stock duly endorsed for transfer to the
Company; or

(d) by any combination of the foregoing.

Effect of Termination of Employment

. At such time as a Participant ceases to be an employee of the Company or any
of its Subsidiaries for any reason, all outstanding, unexercised, Options
granted to such Participant shall terminate.



No Shareholder Rights

. The Participant shall not have any rights as a shareholder of the Company with
respect to any Shares which may be purchased by exercise of this Option unless
and until the Option is duly and fully exercised.



Limits on Transferability

. The Option shall not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, other than by will or the laws of descent and
distribution, or as otherwise permitted by the Committee.



Tax Withholding Obligations

. In order to satisfy any withholding or similar tax requirements relating to
the Options, the Company has the right to deduct or withhold from any payroll or
other payment to a Participant, or require the Participant to remit to the
Company, an appropriate payment or other provision, which may, if approved by
the Committee, include the withholding of Shares.



Change in Control

. Upon a Change in Control, all non-forfeited Options shall become fully
exercisable and vested.



Trading Black Out Policies

. The Participant agrees to abide by the insider trading policies established
from time to time by the Company, including the Fuel Systems Solutions, Inc.
Securities Trading Policy available on the Fuel Systems Solutions, Inc.
corporate website.



No Employment Rights

. Nothing in this Agreement will confer upon the Participant any right to
continued employment with the Company or its subsidiaries or affiliates or
affect the right of the Company to terminate the employment of the Participant
at any time for any reason.



Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
laws, and applicable provisions of federal law.



IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.



Fuel Systems Solutions, Inc.



 

 

By:________________________________

[Name]



 

PARTICIPANT:



 

______________________________________





NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION



Date: _____________________



Fuel Systems Solutions, Inc.

780 Third Avenue, 25th Floor

New York, NY 10017

Attention: Secretary



Re: Fuel Systems Solutions, Inc. (the "Company") 2011 Stock Option Plan



I hereby exercise the option ("Option") granted pursuant to the attached
Nonqualified Stock Option Agreement (the "Agreement") to acquire ____ shares of
the Company's common stock (the "Shares") at the exercise price of $____ per
share, for an aggregate exercise price of $_______.



My enclosed form of payment is (check one):

_____ personal check in the amount of $_____

_____ by surrender of shares of the Company's common stock with a value of
$_____ represented by certificate number_____, duly endorsed for transfer to the
Company, which may be (i) shares which were received by the Participant upon
exercise of one or more incentive stock options, but only if such shares had
been held by the Participant for a least the greater of (A) two years from the
date the incentive stock options were granted or (B) one year after the transfer
of shares to the Participant; (ii) shares which were received by the Participant
upon exercise of one or more nonqualified stock options, (iii) other shares that
were acquired by the Participant.

_____ by way of "cashless exercise" pursuant to Section 6(b) of the Agreement
with respect to the amount of $_____.



As a condition to this Option exercise, I hereby agree to satisfy all applicable
federal, state and local income and employment tax withholding obligations
associated with this Option exercise, and herewith deliver to the Company the
full amount of such obligations (or have made arrangements acceptable to the
Company to satisfy such obligations).

Please make a notation on the Agreement to evidence the exercise of the Option
as set forth in this Notice and return the Agreement, if any Options remain
thereunder, along with a certificate representing the Shares to me at the
address below:



________________________________

Name:

________________________________



________________________________

(PRINT ADDRESS)